United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.T., Appellant
and
DEPARTMENT OF AGRICULTURE,
NATURAL RESOURCES CONSERVATION
SERVICE, Washington, DC, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0858
Issued: December 6, 2021

Case Submitted on the Record

ORDER REVERSING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On May 19, 2021 appellant, through counsel, filed a timely appeal from an April 12, 2021
merit decision of the Office of Workers’ Compensation Programs (OWCP). 2 The Clerk of the
Appellate Board docketed the appeal as No. 21-0858.
On April 16, 2010 appellant, then a 52-year-old administrative assistant, filed a traumatic
injury claim (Form CA-1) alleging on that date she broke her left wrist and injured her back when
her desk chair slipped from under her causing her to fall while in the performance of duty. She
stopped work on March 19, 2010. On the reverse of the claim form, the employing establishment
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that, following the April 12, 2021 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

indicated that appellant was enrolled in the Civil Service Retirement System (CSRS). On May 24,
2010 OWCP accepted appellant’s claim for closed fracture of the lower end of the left radius and
ulna.
Beginning on May 17, 2010 appellant filed a series of claims for compensation (Form
CA-7) for disability from work commencing May 2010. On the reverse side of the claim forms,
the employing establishment indicated that she was enrolled in the Federal Employees Retirement
System (FERS) retirement plan. In a July 22, 2010 letter, OWCP authorized Federal Employees’
Compensation Act3 (FECA) wage-loss compensation for total disability on the periodic rolls,
effective July 4, 2010. Appellant returned to full-time, light-duty work on April 4, 2011 and to
full-duty work on July 18, 2011. Appellant stopped work again and, on March 29, 2012 OWCP
again authorized FECA wage-loss compensation for total disability on the periodic rolls, effective
March 24, 2012.
On December 2, 2020 OWCP issued a preliminary overpayment determination, finding
that appellant received an overpayment of compensation in the amount of $ 61,558.36. It explained
that the overpayment occurred because her Social Security Administration (SSA) age -related
retirement benefits that she received from February 1, 2012 through October 10, 2020, were
partially based on credits earned while working for the Federal Government, and that this portion
of her SSA benefit constituted a prohibited dual benefits for which she was not at fault. OWCP
requested that she complete an overpayment recovery questionnaire (Form OWCP-20) and submit
supporting financial documentation to determine a reasonable repayment schedule and advised
that she could request waiver of recovery. It further requested that appellant provide suppo rting
financial documentation, including copies of income tax returns, bank account statements, bills,
pay slips, and any other records to support income and expenses. Additionally, OWCP notified
her that within 30 days of the date of the letter, she could request a final decision based on the
written record or a prerecoupment hearing.
On December 17, 2020 appellant requested a prerecoupment hearing before a
representative of OWCP’s Branch of Hearings and Review and further requested waiver of the
overpayment. The hearing was held on February 17, 2021.
By decision dated April 12, 2021, OWCP’s hearing representative found that appellant had
received an overpayment of compensation in the amount of $61,558.36 for the period February 1,
2021 through October 10, 2020 because it had failed to offset her compensation payments by the
portion of her SSA age-related retirement benefits that were attributable to federal service. He
found appellant without fault in the creation of the overpayment, but denied waiver of recovery
because the evidence of record was insufficient to establish that recovery of the overpayment
would defeat the purpose of FECA or would be against equity and good conscience. OWCP’s
hearing representative further found that there was no evidence that appellant gave up a valuable
right or changed in position for the worse such that recovery of the overpayment would be against
equity and good conscience. He required recovery of the overpayment by deducting $675.00 from
appellant’s continuing compensation payments every 28 days.
The issues on appeal before the Board relate to OWCP’s finding of an overpayment of
wage-loss compensation benefits due to appellant’s alleged concurrent receipt of FECA wage-loss
3

5 U.S.C. § 8101 et seq.

2

compensation and SSA age-related retirement benefits without an appropriate offset for benefits
attributable to FERS.
OWCP’s procedures provide that an overpayment occurs when FECA compensation is not
reduced by the FERS/FECA offset amount. Since SSA will not report an offset amo unt until after
SSA benefits are received, an overpayment will almost always occur and will need to be calculated
for each period in which the offset amount was not withheld from compensation. 4 The offset
provision of 5 U.S.C. § 8116(d)(2) and applicable regulations apply to SSA age-related retirement
benefits that are attributable to federal service. 5 FECA Bulletin No. 97-09 provides that FECA
benefits have to be adjusted for the FERS portion of SSA age-related retirement benefits because
the portion of the SSA benefit earned as a federal employee is part of the FERS retirement package,
and the receipt of FECA benefits and federal retirement concurrently is a prohibited dual benefit. 6
In identifying the fact and amount of an overpayment of compensatio n following a claimant’s
receipt of age-related SSA retirement benefits, the Board has observed that OWCP uses a FERS
Offset Calculation Worksheet. 7 This calculation worksheet is sent to SSA and the completed form
is returned to OWCP setting forth purported SSA calculations as to the effective date and rate of
SSA benefits without FERS and the effective date and rate of SSA benefits with FERS. 8 Following
receipt of the purported SSA calculations, a preliminary determination of overpayment is issued if
a prohibited dual benefit was received.9
The Board has observed, however, that not all federal employees are enrolled in FERS.
Some FECA claimants are enrolled in another retirement program, such as the CSRS. Other
federal employees are not eligible to be enrolled in a federal retirement program. Therefore,
OWCP’s procedures with regard to requesting offset information are not applicable to all recipients
of FECA compensation and SSA age-related retirement benefits. Thus, the information solicited
on the FERS Offset Calculation Worksheet that OWCP sends to SSA is not applicable to nonFERS claimants and does not establish either the fact or amount of an overpayment.
Herein, the evidence of record contains conflicting evidence as to which retirement system
was applicable to appellant. The Board therefore finds that the April 12, 2021 decision must be
reversed.

4

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Identifying and Calculating an Overpayment,
Chapter 6.200.1(h) (September 2020).
5

See 5 U.S.C. § 8116(a), (d); 20 C.F.R. § 10.421(a).

6

FECA Bulletin No. 97-09 (February 3, 1997); C.T., Docket No. 21-0153 (issued July 21, 2021).

7

Id.

8

Id.

9

C.T., supra note 6.

3

IT IS HEREBY ORDERED THAT the April 12, 2021 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: December 6, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

